Citation Nr: 1750784	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  11-34 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to a higher initial rating for hemorrhoids, in excess of 0 percent prior to April 29, 2016 and in excess of 10 percent thereafter. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1973 to April 1985.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.      

In May 2014, the Veteran testified before the undersigned at a video-conference Board hearing.  A transcript of the hearing is associated with the claims file.

The Board remanded the case for further development in January 2015.   That development has been completed and the case has since been returned to the Board for appellate review.  

In July 2016, the RO increased the rating for the Veteran's hemorrhoids to 10 percent, effective April 29, 2016.  As this increased rating does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In April 2017, the Veteran filed a Notice of Disagreement (NOD) in response to a July 2016 rating decision that granted secondary service connection for anal/perianal fistula (0 percent).  The Board observes that the Agency of Original Jurisdiction (AOJ) is working on the appeal.  Thus, the Board will not take action on the appeal at this time.

In January 2017, during the pendency of this appeal, the RO found the Veteran to be incompetent to handle his VA benefits, and a fiduciary was appointed to manage them for him.  See May 2016 VA Form 4703.  The fiduciary has not prosecuted the Veteran's appeal and, therefore, the Veteran has been listed as the appellant in this appeal rather than the fiduciary.

The issue of entitlement to service connection for a sinus disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to April 29, 2016, the Veteran had hemorrhoids that were manifested by no more than mild to moderate symptoms with subjective complaints of itching and occasional to frequent bleeding, but not large or thrombotic hemorrhoids, excessive redundant tissue, anemia, frequent occurrences, fissures, or persistent bleeding.  

2.  Since April 29, 2016, the Veteran has had large hemorrhoids that are manifested by subjective complaints of occasional bleeding and itching and objective evidence of excessive redundant tissue, but not frequent occurrences, anemia, or persistent bleeding.


CONCLUSIONS OF LAW

1.  Prior to April 29, 2016, the criteria for an initial compensable for hemorrhoids have not been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code (DC) 7336 (2016).

2.  Since April 29, 2016, the criteria for an initial rating in excess of 10 percent for hemorrhoids have not been met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. 
§§ 4.3, 4.7, 4.114, DC 7336 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The January 2015 Remand instructed the AOJ to obtain VA treatment records from the Birmingham VAMC from January 2011 to the present, and to obtain a VA examination and opinion.  Updated treatment records were obtained, and the Veteran was provided with hemorrhoid examinations in February 2015, June 2016, and March 2017.  The Board thus finds that the AOJ substantially complied with the remand order and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Initial Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. Â§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The service-connected hemorrhoids are rated under the provisions of 38 C.F.R. 
§ 4.114, DC 7336, which pertains to both internal and external hemorrhoids.  A zero percent evaluation is warranted for mild or moderate hemorrhoids.  A 10 percent evaluation is indicated for irreducible, large, or thrombotic hemorrhoids with excessive redundant tissue and evidencing frequent recurrences.  A 20 percent rating is warranted for persistent bleeding with secondary anemia or with fissures.

In a March 2010 VA examination, the Veteran reported that his hemorrhoids caused frequent bleeding and that his prescriptions no longer worked.  He also complained of itching, burning. and pain.  He denied swelling, difficulty passing stool, or diarrhea.  The Veteran reported four or more recurrences per year.  There was no history of thrombosis.  The examiner reported that the Veteran had two sets of nickel and quarter sized hemorrhoids.  The examiner noted that there was no evidence of bleeding, excessive redundant tissue, or fissure.

In September 2011, the Veteran sought treatment for his hemorrhoids and was given suppositories for treatment.  See September 2011 Private Treatment Records.  

At the hearing before the Board in June 2014, the Veteran reported that he bled every time he used the bathroom.

During a February 2015 VA examination, the Veteran reported that he had intermittent  bleeding, and that his hemorrhoids occurred intermittently.  The examiner reported the level of severity of the Veteran's hemorrhoids as mild or moderate.  He noted that the Veteran had recurrent small, moderate reducible hemorrhoids without excessive redundant tissue or current bleeding.  The examiner found no evidence of persistent bleeding related to the hemorrhoids and no significant anemia.  He also noted the presence of a fistula, but no fissures. 

A June 2016 VA examiner noted that the Veteran's condition had progressed and was intermittent.  He described the hemorrhoids as large.  He reported the level of severity of the Veteran's hemorrhoids as mild or moderate, noting that there was bleeding, itching, and pain during flare-ups.  The examiner also noted the presence of fissures.  

A March 2017 VA examiner reported the level of severity of the Veteran's hemorrhoids as mild or moderate.  The Veteran reported burning and intermittent bleeding.  The examiner noted the presence of large external hemorrhoids and excessive redundant tissue.  No anemia was reported or noted.   

In June 2017, the Veteran submitted to a VA examination to determine the level of severity of his service-connected fistula.  The examiner reported the level of severity of the Veteran's hemorrhoids as mild or moderate, noting that he did not experience persistent bleeding, but that he did experience itching and pain.  The examiner noted that the Veteran had no rectal bleeding.  The examiner further noted that the Veteran's hemorrhoids were small to moderate.  

After a careful review of the record, the Board finds that a 10 percent rating is not warranted for the Veteran's hemorrhoids prior to April 29, 2016.  During that time period, VA examiners repeatedly described the hemorrhoids as mild or moderate.  There is no objective evidence that the hemorrhoids were large or thrombotic, irreducible, or manifested by excessive redundant tissue.  While the Veteran's complaints regarding his hemorrhoids have been considered, the Board finds that the Veteran's symptoms prior to April 29, 2016 more closely approximate the mild and moderate symptoms described in the noncompensable rating evaluation than those symptoms required for a compensable rating under DC 7336.

The Board also finds that 20 percent rating under DC 7336 is not warranted at any time during the appeal period.  The June 2016 VA examination report indicates that the Veteran has anal fissures, which he is service-connected for.  The Board finds that the hemorrhoids have not been manifested by persistent bleeding as would be required for a 20 percent rating.  The Board acknowledges the Veteran's credible report of "frequent" bleeding during the March 2010 VA examination.  However, the medical evidence does not demonstrate that the Veteran has secondary anemia associated with his rectal bleeding as required by DC 7336.  The Board acknowledges that the February 2015 examiner found no "significant anemia."  However, there is no finding of anemia anywhere in the VA medical records, and none of the other examiners noted a finding of anemia.  Moreover, neither the Veteran nor his representative have claimed secondary anemia.

Finally, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that an extraschedular evaluation is not warranted by the evidence of record because the established rating criteria adequately describe the Veteran's disability, and the case does not present indicia of an exceptional or unusual disability picture.  The Veteran's hemorrhoids are manifested by itching, bleeding, and excessive redundant tissue.  There is nothing unusual in his specific case that renders the rating schedule inadequate to address his disability.


ORDER

Entitlement to a higher initial rating for hemorrhoids, in excess of 0 percent prior to April 29, 2016 and in excess of 10 percent thereafter, is denied. 


REMAND

In the Veteran's September 1973 Report of Medical History, he marked that he had ear, nose, or throat trouble, and that he had chronic or frequent colds.  The physician noted that the Veteran had syncope (fainting) approximately five years prior, but that there was no significant abnormality.  On clinical evaluation, the physician noted that the Veteran's throat and mouth were normal.  See September 1973 Entrance Examination.  

In February 2015, the Veteran was afforded a VA examination to assess the nature and etiology of his sinus condition.  The examiner noted that the Veteran had sinusitis and rhinitis.  The examiner opined that the Veteran's sinus conditions were less likely than not incurred in or caused by his time in active service.  In her rationale, the examiner stated that the Veteran's enlistment examination noted a positive inquiry to chronic or frequent colds and that it was likely a pre-existing condition.  She further stated that there was no documented evidence of recurrent or permanent worsening of the Veteran's sinus conditions during service.  

Notably, a presumption of soundness attaches to a Veteran upon entry into service if his entrance examination is clear of any noted diseases or disabilities.  If so, the burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability, both preexisted and was not aggravated by service.  See 38 C.F.R. 3.306(b) (2016); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).

A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the Veteran was of sound condition at enlistment.  38 C.F.R. 
§ 3.304(b)(1) (2016).  When, as in this case, a sinus condition is noted on a report of medical history and not diagnosed or noted on examination of the Veteran on entry, the presumption of soundness is not rebutted.

The February 2015 VA examiner's conclusion utilized the wrong standard.  Therefore, an addendum opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who completed the March 2017 VA sinus examination, if available.  If the examiner is not available, the claims file should be forwarded to another qualified examiner.  If a new examination is deemed necessary to respond to this request, one should be scheduled.  The examiner should review the claims file and provide an addendum opinion addressing the following:

a) Did the Veteran's sinus condition clearly and unmistakably pre-exist the Veteran's active service?  

b) If the Veteran's sinus condition did clearly and unmistakably exist prior to active duty service, is there clear and unmistakable evidence that it did not undergo a permanent increase in severity due to service?

c) If a sinus disorder did not clearly and unmistakably exist prior to active duty service, is it at least as likely as not (50 percent probability or greater) that the Veteran's sinus condition either had its onset during active service or is otherwise etiologically related to his active service?

2. Then, readjudicate the appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
Rebecca N. Poulson
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


